DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 13, 2022 has been entered.
 
Status
This Office Action is responsive to claim amendments filed for No. 16/806,011 on June 13, 2022. Please note: Claims 1-9, 12 and 14-16 have been amended. Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8-15 are objected to because of the following informalities:
In line 19 of Claim 8: “the support layer” should read “the lens support layer” to remain consistent with the previous recitation of “a lens support layer”.
Claims 9-15 depend on claim 8, and are therefore objected to for including the above discussed informalities.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 20210286963 A1), hereinafter Gao, in view of Rossi (US 20160252734 A1; Cited in the PTO-892 dated 07/21/2022).

Regarding Claim 1, Gao teaches:
An electronic device (FIG. 10), comprising:
a first substrate (See paragraph [0103]: the cover glass of the OLED panel (7 in FIG. 10) corresponds to a first substrate);
a display panel including a plurality of light sources (See paragraph [0103]: the OLED panel includes a plurality of light sources), the plurality of light sources configured to emit an optical signal to an object (FP) through the first substrate (See FIG. 10) (See paragraph [0106], lines 14-21);
at least one sensor underneath the first substrate (See FIG. 10: 8 underneath the first substrate (cover glass of 7)), the at least one sensor including processing circuitry (See paragraph [0089]: the sensing circuit corresponds to processing circuitry of the at least one sensor) configured to detect biometric information associated with the object by receiving a reflected light signal, the reflected light signal corresponding to the optical signal reflected off the object and transferred through the first substrate (See FIG. 10) (See paragraph [0106], lines 14-21); and
a single multi-lens array (See FIG. 1) between the at least one sensor and the display panel, the single multi-lens array including a support layer (FIG. 1: 21 or 22 correspond to a support layer), a plurality of first lenses (12), and a plurality of second lenses (11) (See FIG. 1: the single multi-lens array including 21 or 22 and 11 and 12 is between 8 and 7), the plurality of first lenses is directly on an upper surface of the support layer (See FIG. 1: 12 are directly on an upper surface of 21), and the plurality of second lenses is on a lower surface of the support layer (See FIG. 1: 11 are on an lower surface of 21), and
wherein the support layer is configured to transfer the reflected optical light received through the plurality of first lenses to the plurality of second lenses (See paragraph [0106], lines 14-21). 
Gao does not explicitly teach (see elements emphasized in italics):
the plurality of second lenses is directly on a lower surface of the support layer,
wherein the support layer is configured to transfer the reflected optical light received through the plurality of first lenses to the plurality of second lenses without one or more light blocking layers blocking or partially blocking the reflected optical light. 
However, in the same field of endeavor, electronic devices with optical elements for photodetectors (Rossi, Abstract and paragraph [0002]), Rossi teaches:
a single multi-lens array (FIGS. 1A and 3A: 100/300) including a support layer (302), a plurality of first lenses (FIG. 3A: a subset of lenses 304 may be interpreted as a plurality of first lenses), and a plurality of second lenses (308), the plurality of first lenses is directly on an upper surface of the support layer (See FIG. 3A: 304 are directly on an upper surface of 302), and the plurality of second lenses is directly on a lower surface of the support layer (See FIG. 3A: 308 are directly on a lower surface of 302),
wherein the support layer is configured to transfer optical light received through the plurality of first lenses to the plurality of second lenses without one or more light blocking layers blocking or partially blocking the optical light (See paragraph [0052], disclosing with regard to FIG. 1A, the transfer of optical light by 102 received through 104 to 108 without one or more light blocking layers blocking or partially blocking the optical light. See also, paragraph [0078], lines 1-4, disclosing that the lens module 300 in FIG. 3A is the same as the lens module in FIG. 1A).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electronic device (as taught by Gao) so the plurality of second lenses is directly on a lower surface of the support layer, wherein the support layer is configured to transfer the reflected optical light received through the plurality of first lenses to the plurality of second lenses without one or more light blocking layers blocking or partially blocking the reflected optical light (as taught by Rossi). This would be achieved by replacing the optical device 1 in FIG. 10 of Gao with the lens module 300 in FIG. 3A of Rossi in order to transfer the reflected optical light taught by Gao. Doing so would increase the FOV of the multi-lens array, which keeping the height of the multi-lens array low (See Rossi, paragraph [0066], last six lines).

Regarding Claim 4, Gao in view of Rossi teaches all of the elements of the claimed invention, as stated above. Furthermore, Gao in view of Rossi teaches:
The electronic device of claim 1, wherein the single multi-lens array has a field of view of 70 degrees or wider (See Rossi, paragraph [0059]: the overall FOV for the lens module is 75 degrees).

Regarding Claim 6, Gao in view of Rossi teaches all of the elements of the claimed invention, as stated above. Furthermore, Gao in view of Rossi teaches:
The electronic device of claim 1, wherein 
the plurality of first lenses and the plurality of second lenses each includes at least three lenses (See Rossi, FIG. 3A: the plurality of first lenses 304 and the plurality of second lenses 308 each includes at least three lenses); and 
the processing circuitry is configured to detect the biometric information using an image stitching algorithm (See Gao, paragraph [0115], last six lines; See Rossi, paragraph [0050], last four lines).
In addition, the same motivation is used as the rejection for claim 1.

Regarding Claim 7, Gao in view of Rossi teaches all of the elements of the claimed invention, as stated above. Furthermore, Gao in view of Rossi teaches:
The electronic device of claim 1, wherein the single multi-lens array further includes a plurality of third lenses parallel to an upper surface of the support layer (As discussed above, in Rossi, FIG. 3A: a subset of lenses 304 may be interpreted as a plurality of first lenses. Furthermore, a second subset of the lenses 304 may be interpreted as a plurality of third lenses parallel to an upper surface of the support layer 302).
In addition, the same motivation is used as the rejection for claim 1.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Rossi as applied to claim 1 above, and further in view of Wu et al. (US 20200327296 A1), hereinafter Wu.

Regarding Claim 2, Gao in view of Rossi does not explicitly teach:
The electronic device of claim 1, further comprising:
an optical filter between the at least one sensor and the single multi-lens array, the optical filter configured to selectively pass the reflected light signal in response to the reflected light signal having a desired wavelength band.
However, in the same field of endeavor, fingerprint apparatuses (Wu, paragraph [0002]), Wu teaches:
an optical filter (500) between at least one sensor (410) and a single multi-lens array (210) (See FIG. 7), the optical filter configured to selectively pass a reflected light signal (See FIG. 1, showing the reflected light signal) in response to the reflected light signal having a desired wavelength band (See paragraph [0148]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electronic device (as taught by Gao in view of Rossi) by including an optical filter between the at least one sensor and the multi-lens array, the optical filter configured to selectively pass the reflected light signal in response to the reflected light signal having a desired wavelength band (as taught by Wu). Doing so would reduce influence of an ambient light signal of a specific band, thereby improving fingerprint recognition performance (See Wu, paragraph [0153]).

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Rossi as applied to claim 1 above, and further in view of Mackey et al. (US 20200184185 A1), hereinafter Mackey.

Regarding Claim 3, Gao in view of Rossi teaches all of the elements of the claimed invention, as stated above. Furthermore, Gao teaches:
The electronic device of claim 1, wherein 
the at least one sensor is on a second substrate (See FIG. 10: 8 is on 5); and
a thickness of the display panel is 0.93 mm (See paragraph [0112], lines 6-7).
Gao in view of Rossi does not explicitly teach
a distance from a lower surface of the display panel to a lower surface of the second substrate is 4 mm or less in a direction perpendicular to the second substrate.
However, in the same field of endeavor, fingerprint sensors (Mackey, paragraph [0002]), Mackey teaches:
a distance (360) from an upper surface of a display panel (310) to a lower surface of a second substrate (See paragraph [0035], lines 3-5; See FIG. 3: sensing elements within 200 are disposed on a second substrate) is 4 mm or less in a direction perpendicular to the second substrate (See FIG. 3) (See paragraph [0063]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electronic device (as taught by Gao in view of Rossi) so a distance from a lower surface of the display panel to a lower surface of the second substrate is 4 mm or less in a direction perpendicular to the second substrate (as taught by Mackey). This modification would be achieved by adopting the distance 360 in FIG. 3 of Mackey. In doing so, Gao in view of Rossi, and in further view of Mackey would teach the claimed distance that is equal to the distance 360 in FIG. 3 of Mackey minus the thickness of the display panel taught by Gao. Doing so would ensure that the field of view is large enough to cover an adequate sensing area for fingerprint sensing (See Mackey, paragraph [0061]).

Regarding Claim 5, Gao in view of Rossi teaches all of the elements of the claimed invention, as stated above. Furthermore, Gao teaches:
The electronic device of claim 1, wherein 
a thickness of the display panel is 0.93 mm (See paragraph [0112], lines 6-7).
Gao in view of Rossi does not explicitly teach:
a first distance from a lower surface of the display panel to an upper portion of at least one first lens of the plurality of first lenses in a direction perpendicular to a second substrate is 45% or greater than a second distance from a lower surface of the display panel to a lower surface of the second substrate.
However, in the same field of endeavor, fingerprint sensors (Mackey, paragraph [0002]), Mackey teaches:
a first distance from a lower surface of a display panel (FIG. 3: 310) to an upper portion of at least one first lens of a plurality of first lenses (FIG. 2A: 220) in a direction perpendicular to a second substrate (See paragraph [0035], lines 3-5; See FIG. 3: sensing elements within 200 are disposed on a second substrate) is 45% or greater than a second distance from a lower surface of the display panel to a lower surface of the second substrate (See FIG. 3: a first distance (equal to 360 minus the thickness of 310 and 200) is 45% or greater than a second distance from a lower surface of the display panel to a lower surface of the second substrate (equal to 360 minus the thickness of 310); See paragraph [0063], last two lines).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electronic device (as taught by Gao in view of Rossi) so a first distance from a lower surface of the display panel to an upper portion of at least one first lens of the plurality of first lenses in a direction perpendicular to a second substrate is 45% or greater than a second distance from a lower surface of the display panel to a lower surface of the second substrate (as taught by Mackey). This would be achieved by adopting the distance 360 in FIG. 3 of Mackey. Doing so would ensure that the field of view is large enough to cover an adequate sensing area for fingerprint sensing (See Mackey, paragraph [0061]).

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Rossi, and in further view of Yamamoto (US 20190373147 A1).

Regarding Claim 8, Gao teaches:
An electronic device (FIG. 10), comprising:
a display panel (7) in an upper portion of a substrate (5) (See FIG. 10) and including a plurality of light sources (See paragraph [0103]: the OLED panel includes a plurality of light sources) configured to emit an optical signal to an object (FP) (See FIG. 10) (See paragraph [0106], lines 14-21);
at least one optical sensor (8) on the substrate (See FIG. 10: 8 on 5) and configured to sense reflected light corresponding to the optical signal, the reflected light reflected from the object and passing through a detection area defined in the display panel (See FIG. 10) (See paragraph [0106], lines 14-21);
a single multi-lens array (See FIG. 1) between the at least one optical sensor and the display panel, the single multi-lens array including a lens support layer (FIG. 1: 21 or 22 correspond to a lens support layer), a plurality of first lenses (12), and a plurality of second lenses (11) (See FIG. 1: the single multi-lens array including 21 or 22 and 11 and 12 is between 8 and 7), the plurality of first lenses is directly on an upper surface of the lens support layer (See FIG. 1: 12 are directly on an upper surface of 21), and the plurality of second lenses is on a lower surface of the lens support layer (See FIG. 1: 11 are on an lower surface of 21), and
wherein the support layer is configured to transfer the reflected optical light received through the plurality of first lenses to the plurality of second lenses (See paragraph [0106], lines 14-21). 
Gao does not explicitly teach (see elements emphasized in italics):
the plurality of second lenses is directly on a lower surface of the lens support layer; and 
a position control layer in the upper portion of the substrate including processing circuitry, the position control layer configured to control a position of the at least one optical sensor and a position of at least one lens of the single multi-lens array,
wherein the support layer is configured to transfer the reflected optical light received through the plurality of first lenses to the plurality of second lenses without one or more light blocking layers blocking or partially blocking the reflected optical light. 
However, in the same field of endeavor, electronic devices with optical elements for photodetectors (Rossi, Abstract and paragraph [0002]), Rossi teaches:
a single multi-lens array (FIGS. 1A and 3A: 100/300) including a support layer (302), a plurality of first lenses (FIG. 3A: a subset of lenses 304 may be interpreted as a plurality of first lenses), and a plurality of second lenses (308), the plurality of first lenses is directly on an upper surface of the support layer (See FIG. 3A: 304 are directly on an upper surface of 302), and the plurality of second lenses is directly on a lower surface of the support layer (See FIG. 3A: 308 are directly on a lower surface of 302),
wherein the support layer is configured to transfer optical light received through the plurality of first lenses to the plurality of second lenses without one or more light blocking layers blocking or partially blocking the optical light (See paragraph [0052], disclosing with regard to FIG. 1A, the transfer of optical light by 102 received through 104 to 108 without one or more light blocking layers blocking or partially blocking the optical light. See also, paragraph [0078], lines 1-4, disclosing that the lens module 300 in FIG. 3A is the same as the lens module in FIG. 1A).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electronic device (as taught by Gao) so the plurality of second lenses is directly on a lower surface of the support layer, wherein the support layer is configured to transfer the reflected optical light received through the plurality of first lenses to the plurality of second lenses without one or more light blocking layers blocking or partially blocking the reflected optical light (as taught by Rossi). This would be achieved by replacing the optical device 1 in FIG. 10 of Gao with the lens module 300 in FIG. 3A of Rossi in order to transfer the reflected optical light taught by Gao. Doing so would increase the FOV of the multi-lens array, which keeping the height of the multi-lens array low (See Rossi, paragraph [0066], last six lines).
Gao in view of Rossi does not explicitly teach:
a position control layer in the upper portion of the substrate including processing circuitry, the position control layer configured to control a position of the at least one optical sensor and a position of at least one lens of the single multi-lens array.
However, in the same field of endeavor, electronic devices for fingerprint sensing (Yamamoto, Abstract and paragraph [0839]), Yamamoto teaches:
a position control layer (FIG. 80: 331-334) in an upper portion of a substrate (335) including processing circuitry (See paragraph [0804] and FIG. 87: 11405), the position control layer configured to control a position of at least one optical sensor (12) and a position of at least one lens of a plurality of lenses (11) (See FIG. 80; See paragraph [0735]: a position of 12 relative to a position of 11 is adjusted, and vice versa).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electronic device (as taught by Gao in view of Rossi) by including a position control layer in the upper portion of the substrate including processing circuitry, the position control layer configured to control a position of the at least one optical sensor and a position of at least one lens of the single multi-lens array (as taught by Yamamoto). This would be achieved by incorporating the position control layer of Yamamoto to control the positioning of the existing structures taught by Gao in view of Rossi. Doing so would allow for the electronic device to perform an autofocus operation (See Yamamoto, paragraph [0730]).

Regarding Claim 15, Gao in view of Rossi, and in further view of Yamamoto teaches all of the elements of the claimed invention, as stated above. Furthermore, Gao in view of Rossi, and in further view of Yamamoto teaches:
The electronic device of claim 8, wherein 
the plurality of first lenses and the plurality of second lenses each includes at least three lenses (See Rossi, FIG. 3A: the plurality of first lenses 304 and the plurality of second lenses 308 each includes at least three lenses); and 
the processing circuitry is configured to detect the biometric information using an image stitching algorithm (See Gao, paragraph [0115], last six lines; See Rossi, paragraph [0050], last four lines).
In addition, the same motivation is used as the rejection for claim 1.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Rossi, and in further view of Yamamoto as applied to claim 8 above, and further in view of DePue et al. (US 20070038118 A1), hereinafter DePue.

Regarding Claim 9, Gao in view of Rossi, and in further view of Yamamoto does not explicitly teach:
The electronic device of claim 8, wherein the processing circuitry is further configured to control the position of the at least one optical sensor and the position of the at least one lens of the single multi-lens array based on position information of a contact area between the object in relation to the detection area.
However, in the same field of endeavor, imaging devices (DePue, Abstract), DePue teaches:
processing circuitry (FIG. 1: 68) is further configured to control a position of  at least one optical sensor (30) and a position of at least one lens (40) based on position information of a contact area between an object (12) in relation to a detection area (See paragraph [0031], last seven lines: the position information of a contact area between an object in relation to a detection area corresponds to a depth of the subcutaneous tissue structure 20).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electronic device (as taught by Gao in view of Rossi, and in further view of Yamamoto) so the processing circuitry is further configured to control the position of the at least one optical sensor and the position of the at least one lens of the single multi-lens array based on position information of the object in relation to the detection area (as taught by DePue). This would be achieved by controlling the position control layer of Yamamoto according to the teachings of DePue to control the positioning of the existing structures taught by Gao in view of Rossi. Doing so would allow for the electronic device to adjust the focus of the at least one lens to focus on subcutaneous structures (See DePue, paragraph [0031]).

Regarding Claim 10, Gao in view of Rossi, in further view of Yamamoto, and in further view of DePue teaches all of the elements of the claimed invention, as stated above. Furthermore, Yamamoto teaches:
The electronic device of claim 9, wherein the position control layer is in a lower portion of the at least one optical sensor (See FIG. 80: 331-334 spans the entire sensor 12, and is therefore in a lower portion of 12).
In addition, the same motivation is used as the rejection for claim 8.

Regarding Claim 11, Gao in view of Rossi, in further view of Yamamoto, and in further view of DePue teaches all of the elements of the claimed invention, as stated above. Furthermore, Yamamoto teaches:
The electronic device of claim 9, wherein the position control layer is in a lower portion of the lens support layer (See FIG. 80: 331-334 spans the entire lens structure 11, and is therefore in a lower portion of the lens support layer (one of the substrates of 41a-41e)).
In addition, the same motivation is used as the rejection for claim 8.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Rossi, and in further view of Yamamoto as applied to claim 8 above, and further in view of Wu.

Regarding Claim 12, Gao in view of Powell, and in further view of Yamamoto does not explicitly teach:
The electronic device of claim 8, further comprising:
an optical filter between the optical sensor and the single multi-lens array and configured to selectively pass the reflected light in response to the reflected light having a desired wavelength band.
However, in the same field of endeavor, fingerprint apparatuses (Wu, paragraph [0002]), Wu teaches:
an optical filter (500) between an optical sensor (410) and a single multi-lens array (210) (See FIG. 7) and configured to selectively pass reflected light (See FIG. 1, showing the reflected light) in response to the reflected light having a desired wavelength band (See paragraph [0148]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electronic device (as taught by Gao in view of Rossi, and in further view of Yamamoto) by including an optical filter between the optical sensor and the single multi-lens array and configured to selectively pass the reflected light in response to the reflected light having a desired wavelength band (as taught by Wu). Doing so would reduce influence of an ambient light signal of a specific band, thereby improving fingerprint recognition performance (See Wu, paragraph [0153]).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Rossi, and in further view of Yamamoto as applied to claim 8 above, and further in view of Mackey.

Regarding Claim 13, Gao in view of Rossi, and in further view of Yamamoto does not explicitly teach:
The electronic device of claim 8, further comprising:
a holder including an accommodation space, the accommodation space configured to store the optical sensor, and support the lens support layer.
However, in the same field of endeavor, fingerprint sensors (Mackey, paragraph [0002]), Mackey teaches:
a holder (330) (See paragraph [0061]) including an accommodation space (See FIG. 3: 330 creates an accommodating space), the accommodation space configured to store an optical sensor (FIG. 2A: 210), and support a lens support layer (FIG. 2A: 240) (See FIG. 3: the space within 330 stores 210 and supports 240).
Gao in view of Rossi, and in further view of Yamamoto contained a device which differed from the claimed device by the substitution of a device with an optical sensor and lens support layer, but without a holder including an accommodation space, the accommodation space configured to store the optical sensor, and support the lens support layer. Mackey teaches the substituted element of a holder including an accommodation space, the accommodation space configured to store the optical sensor, and support the lens support layer. Their functions were known in the art to provide electronic devices that use optical sensors and lens for fingerprint sensing. The optical sensor and lens support layer being disposed ambiguously within an electronic device, as taught by Gao in view of Rossi, and in further view of Yamamoto could have been substituted with the optical sensor and lens support layer being stored and supported within a holder including an accommodation space, as taught by Mackey and the results would have been predictable and resulted in providing a frame on which the optical sensor and lens support layer can be placed.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 14, Gao in view of Rossi, and in further view of Yamamoto does not explicitly teach:
The electronic device of claim 8, wherein a first distance from a lower surface of the display panel to an upper portion of the single multi-lens array in a direction perpendicular to the substrate is 45% or greater of a second distance from a lower surface of the display panel to a lower surface of the substrate.
However, in the same field of endeavor, fingerprint sensors (Mackey, paragraph [0002]), Mackey teaches:
aa first distance from a lower surface of a display panel (FIG. 3: 310) to an upper portion of a single multi-lens array (FIG. 2A: 220) in a direction perpendicular to a substrate (See paragraph [0035], lines 1-5) (See FIG. 3, showing a distance from a lower surface of 310 to an upper portion of 220) is 45% or greater of a second distance from a lower surface of the display panel to a lower surface of the substrate (See FIG. 3: the first distance comprises a majority of a second distance from a lower surface of 310 to a lower surface of the substrate (equal to 360 minus a thickness of 310). Therefore, the first distance is 45% or greater of the second distance).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electronic device (as taught by Gao in view of Rossi, and in further view of Yamamoto) so a first distance from a lower surface of the display panel to an upper portion of the single multi-lens array in a direction perpendicular to the substrate is 45% or greater of a second distance from a lower surface of the display panel to a lower surface of the substrate (as taught by Mackey). This would be achieved by adopting the distance 360 in FIG. 3 of Mackey. Doing so would ensure that the field of view is large enough to cover an adequate sensing area for fingerprint sensing (See Mackey, paragraph [0061]).

Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Rossi, in further view of Yamamoto, in further view of DePue.

Regarding Claim 16, Gao teaches:
A sensing module (FIG. 10), comprising:
at least one sensor (8) in an upper portion of a substrate (See paragraph [0103]: the cover glass of the OLED panel (7 in FIG. 10) corresponds to a substrate; See FIG. 10: the Examiner is interpreting the left half of the substrate in 7 as corresponding to an upper portion of the substrate, where 8 is located in the plan view), the at least one sensor including processing circuitry (See paragraph [0089]: the sensing circuit corresponds to processing circuitry of the at least one sensor), the processing circuitry configured to receive light reflected from an object (FP) adjacent to a sensing area, and obtain biometric information of the object (See FIG. 10) (See paragraph [0106], lines 14-21);
a single multi-lens array (See FIG. 1) in the upper portion of the substrate  (See paragraph [0103]: the cover glass of the OLED panel (7 in FIG. 10) corresponds to a substrate; See FIG. 10: the Examiner is interpreting the left half of the substrate in 7 as corresponding to an upper portion of the substrate, where the single multi-lens array is located in the plan view),  the single multi-lens array including a support layer (FIG. 1: 21 or 22 correspond to a lens support layer), a plurality of first lenses (12), and a plurality of second lenses (11) (See FIG. 1: the single multi-lens array including 21 or 22 and 11 and 12 is between 8 and 7), the plurality of first lenses is directly on an upper surface of the support layer (See FIG. 1: 12 are directly on an upper surface of 21) and the plurality of second lenses is on a lower surface of the support layer (See FIG. 1: 11 are on an lower surface of 21), and
wherein the support layer is configured to transfer the reflected optical light received through the plurality of first lenses to the plurality of second lenses (See paragraph [0106], lines 14-21). 
Gao does not explicitly teach (see elements emphasized in italics):
the plurality of second lenses is directly on a lower surface of the support layer; and 
a position control layer in the upper portion of the substrate, the position control layer including position processing circuitry configured to control a position of the at least one sensor and a position of at least one lens of the single multi-lens array based on position information of the object in relation to the sensing area,
wherein the support layer is configured to transfer the reflected optical light received through the plurality of first lenses to the plurality of second lenses without one or more light blocking layers blocking or partially blocking the reflected optical light. 
However, in the same field of endeavor, electronic devices with optical elements for photodetectors (Rossi, Abstract and paragraph [0002]), Rossi teaches:
a single multi-lens array (FIGS. 1A and 3A: 100/300) including a support layer (302), a plurality of first lenses (FIG. 3A: a subset of lenses 304 may be interpreted as a plurality of first lenses), and a plurality of second lenses (308), the plurality of first lenses is directly on an upper surface of the support layer (See FIG. 3A: 304 are directly on an upper surface of 302), and the plurality of second lenses is directly on a lower surface of the support layer (See FIG. 3A: 308 are directly on a lower surface of 302),
wherein the support layer is configured to transfer optical light received through the plurality of first lenses to the plurality of second lenses without one or more light blocking layers blocking or partially blocking the optical light (See paragraph [0052], disclosing with regard to FIG. 1A, the transfer of optical light by 102 received through 104 to 108 without one or more light blocking layers blocking or partially blocking the optical light. See also, paragraph [0078], lines 1-4, disclosing that the lens module 300 in FIG. 3A is the same as the lens module in FIG. 1A).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the electronic device (as taught by Gao) so the plurality of second lenses is directly on a lower surface of the support layer, wherein the support layer is configured to transfer the reflected optical light received through the plurality of first lenses to the plurality of second lenses without one or more light blocking layers blocking or partially blocking the reflected optical light (as taught by Rossi). This would be achieved by replacing the optical device 1 in FIG. 10 of Gao with the lens module 300 in FIG. 3A of Rossi in order to transfer the reflected optical light taught by Gao. Doing so would increase the FOV of the multi-lens array, which keeping the height of the multi-lens array low (See Rossi, paragraph [0066], last six lines).
Gao in view of Rossi does not explicitly teach:
a position control layer in the upper portion of the substrate, the position control layer including position processing circuitry configured to control a position of the at least one sensor and a position of at least one lens of the single multi-lens array based on position information of the object in relation to the sensing area.
However, in the same field of endeavor, electronic devices for fingerprint sensing (Yamamoto, Abstract and paragraph [0839]), Yamamoto teaches:
a position control layer (FIG. 80: 331-334) in an upper portion of a substrate (335), the position control layer including position processing circuitry (See paragraph [0804] and FIG. 87: 11405) configured to control a position of at least one sensor (12) and a position of at least one lens of a plurality of lenses (11) (See FIG. 80; See paragraph [0735]: a position of 12 relative to a position of 11 is adjusted, and vice versa).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the sensing module (as taught by Gao in view of Rossi) by including a position control layer in the upper portion of the substrate, the position control layer including position processing circuitry configured to control a position of the at least one sensor and a position of at least one lens of the single multi-lens array based on position information of the object in relation to the sensing area (as taught by Yamamoto). Doing so would allow for the electronic device to perform an autofocus operation (See Yamamoto, paragraph [0730]).
Gao in view of Rossi, in further view of Yamamoto does not explicitly teach (see elements emphasized in italics):
a position control layer in the upper portion of the substrate, the position control layer including position processing circuitry configured to control a position of the at least one sensor and a position of at least one lens of the plurality of lenses based on position information of the object in relation to the sensing area.
However, in the same field of endeavor, imaging devices (DePue, Abstract), DePue teaches:
position processing circuitry (FIG. 1: 68) is further configured to control a position of at least one sensor (30) and a position of at least one lens (40) based on position information of an object (12) in relation to a sensing area (See paragraph [0031], last seven lines: the positon information of an object in relation to a sensing area corresponds to a depth of the subcutaneous tissue structure 20).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the sensing module (as taught by Gao in view of Rossi, in further view of Yamamoto) so the position processing circuitry is configured to control a position of the at least one sensor and a position of at least one lens of the plurality of lenses based on position information of the object in relation to the sensing area (as taught by DePue). This would be achieved by controlling the position control layer of Yamamoto according to the teachings of DePue to control the positioning of the existing structures taught by Gao in view of Rossi. Doing so would allow for the electronic device to adjust the focus of the at least one lens to focus on subcutaneous structures (See DePue, paragraph [0031]).

Regarding Claim 17, Gao in view of Rossi, in further view of Yamamoto, and in further view of DePue teaches all of the elements of the claimed invention, as stated above. Furthermore, Gao in view of Rossi, in further view of Yamamoto, and in further view of DePue teaches:
The sensing module of claim 16, wherein the position control layer includes at least one sensor position control layer (Yamamoto, FIG. 80: 331 and 332) between the substrate and the at least one sensor (See Gao, FIG. 10: as modified according to Yamamoto, 331 and 332 would be placed adjacent to the lens structures in 1, and therefore would be between the substrate in 7 and 8), the at least one sensor position control layer including an actuator (See Yamamoto, paragraph [0409]: 331 and 332 are an actuator) configured to adjust the position of the at least one sensor based on signals from the position processing circuitry (See Yamamoto, FIG. 80; See Yamamoto, paragraph [0735]: a position of 12 relative to a position of 11 is adjusted, and vice versa).
In addition, the same motivation is used as the rejection for claim 16.

Regarding Claim 18, Gao in view of Rossi, in further view of Yamamoto, and in further view of DePue teaches all of the elements of the claimed invention, as stated above. Furthermore, Gao in view of Rossi, in further view of Yamamoto, and in further view of DePue teaches:
The sensing module of claim 17, wherein the position control layer further includes a plate (334) in the upper portion of the substrate (See Yamamoto, FIG. 80: 334 in the upper portion of 335, which corresponds to the upper portion of the substrate in 7 in FIG. 10 of Gao), the plate configured to support the at least one sensor position control layer (See Yamamoto, FIG. 80: 334 supports 331 and 332).
In addition, the same motivation is used as the rejection for claim 16.

Regarding Claim 19, Gao in view of Rossi, in further view of Yamamoto, and in further view of DePue teaches all of the elements of the claimed invention, as stated above. Furthermore, Gao in view of Rossi, in further view of Yamamoto, and in further view of DePue teaches:
The sensing module of claim 16, wherein the position control layer includes a lens position control layer (Yamamoto, FIG. 80: 331 and 332) in the upper portion of the sensor (See Yamamoto, FIG. 80: 334 in the upper portion of 12, which corresponds to the upper portion of 8 in FIG. 10 of Gao), the lens position control layer configured to adjust a position of the support layer (See Yamamoto, FIG. 80; See Yamamoto, paragraph [0735]: a position of 12 relative to a position of 11 is adjusted, and vice versa. Therefore, a position of the support layer (one of the substrates of 41a-41e) is also adjusted).
In addition, the same motivation is used as the rejection for claim 16.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Rossi, in further view of Yamamoto, and in further view of DePue as applied to claim 16 above, and further in view of Zhang et al. (US 20210011578 A1), hereinafter Zhang.

Regarding Claim 20, Gao in view of Powell, in further view of Yamamoto, and in further view of DePue does not explicitly teach:
The sensing module of claim 16, wherein the at least one sensor is further configured to receive the reflected light from a plurality of sensing regions overlapping each other in the sensing area.
However, in the same field of endeavor, fingerprint detection (Zhang, paragraph [0002]), Zhang teaches:
at least one sensor (See FIG. 9: 211) is configured to receive reflected light from a plurality of sensing regions (See FIG. 10: first and second identification regions) overlapping each other in a sensing area (FIG. 10) (See paragraph [0118]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the sensing module (as taught by Gao in view of Rossi, in further view of Yamamoto, and in further view of DePue) so the at least one sensor is further configured to receive the reflected light from a plurality of sensing regions overlapping each other in the sensing area (as taught by Zhang). Doing so would effectively improve image resolution of a fingerprint image, and further improve the fingerprint identification effect (See Zhang, paragraph [0118]).

Response to Arguments
Applicant's arguments filed 06/13/2022 have been fully considered but they are not persuasive in part and moot on the grounds of new rejections.
	Applicant argues (Remarks, page 12) that Powell does not teach the claimed single multi-lens array. These arguments are respectfully moot on the grounds of new rejections. Specifically, Powell is no longer relied upon in the above rejections, and Rossi has been introduced to render the argued limitations obvious in combination with Gao.
	Applicant argues against Gao in view of Powell (Remarks, pages 12-14), concluding the following: “Therefore, Applicants submit that the Examiner's proposed modification of Powell with Gao to eliminate the light shielding elements will completely frustrate the purpose of the Gao invention, and thus a person of ordinary skill in the art would not have modified Gao with the structure of Powell as proposed by the Examiner”. The Examiner respectfully disagrees. Specifically, Gao would not be rendered inoperable by the combination with Powell because although, as the Applicant suggests, Gao discloses the use of a light shielding element to focus light on the sensing array, the lens structure of Powell achieves this same effect, as discussed in paragraphs [0072]-[0078] in relation to FIG. 5. The Examiner would maintain that the optical structures taught by Gao could be substituted with those of Powell to achieve the same effect, thereby rendering the claims obvious by this combination. The Examiner submits that Gao, as modified according to Powell would still be able to operate according to its intended purpose, which is to focus incoming light from a finger to a sensing array. Therefore, although, as discussed above, Applicant’s arguments regarding Powell are rendered moot, the Examiner maintains that the modification of Gao does not render it inoperable.
For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Rossi; Markus (US-20150116527-A1): pertinent for its teaching of a single multi-lens array (FIG. 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692